The Court:
Section 3336 of the Civil Code is as follows: “ The detriment caused by the wrongful conversion of personal property is presumed to be: 1. The value of the property at the time of the conversion, with interest from that time; or, where the action has been prosecuted with reasonable diligence, the highest market value of the property at any time between the conversion and the verdict, without interest, at the option of the injured party.” * * *
The conversion in this case took placé on the twenty-sixth day of March, 1879, and the action was brought on the twenty-third day of May," 1879. The only point made on the appeal is, that the action should have been brought at an earlier day. But we are of the opinion that there was reasonable diligence in bringing the action, within the meaning of the Code:
Judgment and order affirmed.